DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-13) in the reply filed on 04/20/2021 is acknowledged.  The traversal is on the ground(s) that the apparatus as claimed (e.g., see Claim 3) cannot be used to practice another and materially different process that does not use the blank gripper for heating the blank after hot-forming and press-quenching.  This is not found persuasive because while the process of group II uses the blank gripper itself as the heating means, the apparatus of group I only uses the blank gripper for transfer purposes and not required to have the capability of heating the blank after hot forming.
The requirement is still deemed proper and is therefore made FINAL, and the non-elected group II, claims 14-20 are withdrawn from consideration in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

	Claim 1, recites “the at least one blank gripper is configured to at least one of: cool the sheet-metal blank in at least one contact region …….., and heat the sheet-metal blank in the at least one contact region”.
Claim 2, recites “wherein the at least one blank gripper is configured to cool the at least one contact region at a cooling rate of less than 27 K/s…..”.
	Claim 12, recites “first blank gripper is configured to form and cool at least one contact region with the sheet-metal blank……, wherein the second blank gripper is configured to heat the at least one contact region”.  
In particular, in these claims 1, 2 and 12, there are no appropriate cooling or corresponding heat dissipation means and heating device or corresponding heat supply means recited associated with the respective grippers for performing the claimed cooling or heating of the sheet-metal blank. Therefore it is unclear if the respective blank grippers are intended to perform active or passive cooling; and to perform active or passive heating respectively of the sheet-metal blank during transfer between the respective temperature control station and the a hot-forming and press-quenching tool. The claims are therefore rendering indefinite because their metes and bonds are unascertainable.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Trippe et al. (US Patent No. 9,694,408) in view of Koch (US 4,712,413).
	Regarding claims 1 and 6-8, Trippe et al. teaches a hot-forming line (1, see figure 1 and column 7, lines 32-42) for producing hot-formed and press-quenched sheet-steel products (see figure 1, abstract and column 1, lines 58-63) comprising: a temperature control station (4, see figure 1 and column 7, line 32-column 8, line 37) for heating at least one sheet-metal blank (3, see figure 1 and column 7, lines 32-42) and; a hot-forming and press-quenching tool (5, see  figure 1 and column 7, line 32-column 8, line 37) for hot forming and press quenching the heated sheet-metal blank (3, see figure 1 and column 7, lines 32-42).
	Trippe et al. teaches a means for transferring the blank (3) from the temperature control station (4) to the a hot-forming and press-quenching tool (5, see  figure 1) and transferring therefrom but silent with respect to the specifics of said transferring means, thereby failing to teach at least one blank gripper for gripping and transferring the sheet-metal blank to the hot forming and press quenching  station while heating the latter in at least one contact region in relation to an uncontacted neighboring region adjoining the contact region during gripping and transferring the sheet-metal blank after hot forming and press quenching in the manner as claimed.
 	Koch teaches a hot forming apparatus for making shaped metal parts from a 

	With respect to the recited at least uncontacted neighboring region of the sheet-metal blank, Koch is silent over that; however, that aspect of the claim would depend on the sheet-metal material composition and/or configuration. Also see MPEP 2114 & 2115.
	Regarding claims 3-5, Trippe et al. in view of Koch teaches a blank gripper that is configured to heat at least one contact region of the sheet-metal blank after hot forming and press quenching (see Koch, figures 1 and 3 and column 6, lines 31-68) and thereby necessarily leaving any uncontacted neighboring region unheated, however fails to teach the claimed temperature differential between the contacted region and the  .

Allowable Subject Matter
7.	Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach and/or adequately suggest a hot-forming line that combines a first blank gripper configured to cool a sheet-metal blank during gripping and transferring the sheet-metal blank before hot forming and press quenching and second blank gripper configured to heat the sheet-metal blank during gripping and transferring the sheet-metal blank after hot forming and press quenching in the manner as claimed
Claims 12 and 13 would be allowable if rewritten or amended to overcome the 
rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 
set forth in this Office action.
the prior art of record fails to teach and/or adequately suggest a hot-forming line that combines a first blank gripper configured to cool a sheet-metal blank during gripping and transferring the sheet-metal blank before hot forming and press quenching and second blank gripper configured to heat the sheet-metal blank during gripping and transferring the sheet-metal blank after hot forming and press quenching in the manner as claimed.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (US 2018/0071806), Overrath et al. (US 2011/0283851), Brandstetter et al. (US 5,737,960), Fangkun et al. (CN203854005), and Kerr (US 4,383,677) are also cited in PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733